COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Gonzalo Sosa v. Julio Garza

Appellate case number:   01-13-01033-CV

Trial court case number: 1036389

Trial court:             County Civil Court at Law No. 1 of Harris County

       Appellant has filed a motion for rehearing and his appellant’s brief in this appeal. The
Court requests a response to the motion for rehearing from appellee. Rule 9.2(b) of the Texas
Rules of Appellate Procedure, the “mailbox rule,” is suspended for the filing of the response.
The response must be filed no later than 5:00 p.m., 10 days from the date of this order. See
TEX. R. APP. P. 2, 9.2(b), 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: May 29, 2014